Leonard, J.
—The Code directs that actions shall be prosecuted in the name of the real party in interest. (§ 111.)
The answer here alleges that one Victor Giraudy is the real party in interest in this action.
The plaintiff now moves for judgment, on account of the frivolousness of the answer.
The section above referred to makes it necessary that the' plaintiff should be the real party in' interest.
I cannot consider such an issue as frivolous. The plain direction of the Code must be disregarded, before the issue can be considered immaterial.
The motion is denied, without costs.